DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
In line 3 of [0059], “cesium oxide” should read “cerium oxide”  
Appropriate correction is required.


The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2 and 13 are objected to because of the following informalities: 
In claim 2, line 3, “cesium oxide” should read “cerium oxide”
In claim 12, line 3, it appears that “metal and glass” is a typo based on lack of support for this limitation in the specification and in the priority document listed in [0001]. It also appears that Applicant intended to claim “metal and resin”, based on [0080] of Applicant specification. For the purpose of examination, the examiner is considering “metal and glass” to read “metal and resin”.
In claim 13, line 2, “disposed on the first and second conductive resin layers” should read “disposed on each of the first and second conductive resin layers”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-6 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taniguchi (US 20190355519 and hereinafter Taniguchi ‘519).
	In regards to claim 1, Taniguchi '519 discloses a multilayer electronic component, comprising: a body (10 - FIG. 1; [0016]) comprising dielectric layers (11 - FIG. 2; [0017]) and first and second internal electrodes (12 - FIG. 2; [0017]) alternately laminated with respective dielectric layers interposed therebetween (seen in FIG. 2), and first and second surfaces (top and bottom dashed lines of regions 14 and 15 in FIG. 2) opposing each other in a direction by which the first and second internal electrodes are laminated (upward in FIG. 2) (seen in FIG. 2), third and fourth surfaces (left and right surfaces of body 10 contacting respective electrodes 20a and 20b as seen in FIG. 2) connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces (right dashed line of left side of region 16 and left dashed line of right side of region 16, respectively, as seen in FIG. 3) connected to the first to fourth surfaces and opposing each other (seen in FIGs. 1-3);
a moisture-proof layer (13 & 16 - FIGs. 2 & 3; [0017] & [0022]; see also Table 3 and [0064], noting examples 1 to 4 in which the humidity resistance was determined to be good, i.e. moisture-proof) disposed on at least one surface of any one of the first, second, fifth or sixth surface (seen in FIGs. 2 & 3) and comprising a rare-earth oxide (described in [0037] & [0039]);
a first external electrode (20a - FIG. 2; [0016]) disposed on the third surface and connected to the first internal electrodes (seen in FIG. 2); and
a second external electrode (20b - FIG. 2; [0016]) disposed on the fourth surface and connected to the second internal electrodes (seen in FIG. 2).

	In regards to claim 2, Taniguchi '519 further discloses the rare-earth oxide being at least one selected from dysprosium oxide (Dy2O3), cerium oxide (CeO2), praseodymium oxide (Pr6O11), neodymium oxide (Nd2O3), samarium oxide (Sm2O3), europium oxide (Eu2O3), gadolinium oxide (Gd2O3), terbium oxide (Tb4O7), holmium oxide (Ho2O3), erbium oxide (Er2O3), thulium oxide (Tm2O3), ytterbium oxide (Yb2O3), or lutetium oxide (Lu2O3) (described in [0027] and [0059]).

	In regards to claim 3, Taniguchi '519 further discloses the rare-earth oxide being Dy2O3 (described in [0027] and [0059]).

	In regards to claim 4, Taniguchi '519 further discloses a thickness of the moisture-proof layer being at least 100 nm (see [0046], noting thickness of 30 µm for layers 16).

	In regards to claim 5, Taniguchi '519 further discloses the thickness of the moisture-proof layer being 100 µm or less (see [0046], noting thickness of 30 µm for layers 16).

	In regards to claim 6, Taniguchi '519 further discloses the moisture-proof layer further comprising a same material as the dielectric layers (see [0017], noting a main component of layer 13 being the same as layer 11).

In regards to claim 14, Taniguchi '519 further discloses the moisture-proof layer being hydrophobic (see also Table 3 and [0064], noting examples 1 to 4 in which the humidity resistance was determined to be good, i.e. hydrophobic).

Claim(s) 1, 7-8, 10, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okajima et al. (US 2014/0185185 and hereinafter Okajima ‘185)
In regards to claim 1, Okajima ‘185 discloses a multilayer electronic component, comprising: a body (10 – FIG. 1; [0038]) comprising dielectric layers (described in [0045]) and first and second internal electrodes (11 & 12 in FIG. 2; [0048]-[0050]) alternately laminated with respective dielectric layers interposed therebetween (seen in FIG. 2), and first and second surfaces (10a & 10b in FIG. 2; [0038]) opposing each other in a direction by which the first and second internal electrodes are laminated (seen in FIG. 2), third and fourth surfaces (10e & 10f in FIG. 2; [0038]) connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces (surfaces indicated by leftward and rightward bolded lines in annotated FIG. 3 below) connected to the first to fourth surfaces and opposing each other (seen in FIGs. 3 & 4);
a moisture-proof layer (10h – FIG. 3; see [0052], noting that if layer 10h is too thin or leave no layer 10h, this would affects the overall humidity resistance, or make moisture in the air more likely to become located between electrodes 11 and 12, i.e. layer 10h is moisture-proof) disposed on at least one surface of any one of the first, second, fifth or sixth surface (seen in annotated FIG. 3 below) and comprising a rare-
a first external electrode (13 - FIG. 2; [0055]) disposed on the third surface and connected to the first internal electrodes (seen in FIG. 2); and
a second external electrode (14 - FIG. 2; [0056]) disposed on the fourth surface and connected to the second internal electrodes (seen in FIG. 2).

    PNG
    media_image1.png
    561
    668
    media_image1.png
    Greyscale


In regards to claim 7, Okajima ‘185 further discloses the moisture-proof layer being disposed on all of the first, second, fifth and sixth surfaces (seen in annotated FIG. 3 above and described in [0041], [0038], & [0072], noting body 10 contains a rare-earth element and further noting body 10 includes surfaces 10a and 10b). 

	In regards to claim 8, Okajima ‘185 further discloses the first internal electrodes being spaced out from the fourth surface of the body and being exposed through the third, fifth, and sixth surfaces (seen in FIGs. 2, 8, and annotated FIG. 3 above), and the 

	In regards to claim 10, Okajima ‘185 further discloses the first external electrode comprising a first electrode layer (see [0057]-[0059], noting electrode 13 includes a substrate layer, i.e. first electrode layer) in contact with the first internal electrodes (see [0058], noting the substrate layer being on the first end surface 10e), and a first conductive resin layer (described in [0064], noting a stress-relaxation resin layer is a conductive resin layer) disposed on the first electrode layer (described in [0064]), and the second external electrode comprising a second electrode layer (see [0057]-[0059], noting electrode 14 includes a substrate layer, i.e. second electrode layer) in contact with the second internal electrodes (see [0058], noting the substrate layer being on the second end surface 10f), and a second conductive resin layer (described in [0064], noting a stress-relaxation resin layer is a conductive resin layer) disposed on the second electrode layer (described in [0064]). 

In regards to claim 13, Okajima ‘185 further discloses a conductive layer (see [0058], noting electrodes 13 and 14 each including a plating layer, i.e. conductive layer) disposed on each of the first and second conductive resin layers (described in [0064]).

In regards to claim 16, Okajima ‘185 further a weight percentage of a rare-earth oxide in the dielectric layers with respect to the total weight of the dielectric layers being less than a weight percentage of the rare-earth oxide in the moisture-proof layer with .

Claim(s) 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguni (US 20150380165 and hereinafter Oguni ‘165) with evidence of inherency provided by Azimi et al (Non Patent Literature Document entitled “Hydrophobicity of rare-earth oxide ceramics” and hereinafter Azimi).
In regards to claim 1, Oguni ‘165 discloses a multilayer electronic component, comprising: a body (12 - FIG. 1(a); [0028]) comprising dielectric layers (22, 24, 26, & 28 - FIG. 2; [0031]) and first and second internal electrodes (14 - FIG. 1(a); [0028]) alternately laminated with respective dielectric layers interposed therebetween (seen in FIGs. 1 & 2), and first and second surfaces (12s & 12t in FIG. 1(a); [0028]) opposing each other in a direction by which the first and second internal electrodes are laminated (seen in FIG. 1(a)), third and fourth surfaces (12a & 12b in FIG. 1(a); [0028]) connected to the first and second surfaces and opposing each other (seen in FIG. 1(a)), and fifth and sixth surfaces (12u & 12v in FIG. 1(b); [0028]) connected to the first to fourth surfaces and opposing each other (seen in FIGs. 1(a) & 1(b));
a moisture-proof layer (30 - FIGs. 1(a) & 1(b); [0028]) disposed on at least one surface of any one of the first, second, fifth or sixth surface (seen in FIGs. 1(a) & 1(b)) and comprising a rare-earth oxide (see [0034] & [0038], noting layer 30 having a same 2O3, i.e. rare earth oxide);
a first external electrode (16a – FIG. 1(a); [0028]) disposed on the third surface and connected to the first internal electrodes (seen in FIG. 1(a)); and
a second external electrode (16b - FIG. 1(b); [0028]) disposed on the fourth surface and connected to the second internal electrodes (seen in FIG. 1(a)).
Regarding the recitation of “a moisture-proof layer”, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the moisture-proof layer being moisture-proof, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary. Oguni ‘165 discloses the same materials (see [0034] & [0038], noting layer 30 having a same composition as the dielectric layers and the dielectric material being provided with Dy2O3, i.e. rare earth oxide) as described in Applicant’s specification (see [0058] & [0059], noting the moisture-proof layer containing a rare-earth oxide).
Furthermore, Azimi discloses (in lines 5-8 of bolded paragraph on page 1) that a class of ceramics comprising the entire lanthanide oxide series (i.e. rare earth oxides) is intrinsically hydrophobic (i.e. water-proof), and thus the characteristic of the moisture-proof layer being moisture-proof, among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. See MPEP 2131.01(III).

In regards to claim 7, Oguni ‘165 further discloses the moisture-proof layer being disposed on all of the first, second, fifth and sixth surfaces (seen in FIGs. 1(a) & 1(b) and described in [0028]).

	In regards to claim 9, Oguni ‘165 further discloses the first internal electrodes being spaced out from the fourth, fifth, and sixth surfaces of the body and being exposed through the third surface (seen in FIGs. 1(a) & 1(b)), and the second internal electrodes are spaced out from the third, fifth, and sixth surfaces and is exposed through the fourth surface (seen in FIGs. 1(a) & 1(b)).

Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada ‘737 (US 20160003737 and hereinafter Shimada ‘737) with evidence of inherency provided by Azimi.
In regards to claim 1, Shimada '737 discloses a multilayer electronic component, comprising: a body (12 - FIG. 2; [0024]) comprising dielectric layers (14 - FIG. 2; [0025]) and first and second internal electrodes (16a & 16b - FIG. 2; [0025]) alternately laminated with respective dielectric layers interposed therebetween (seen in FIG. 2), and first and second surfaces (top and bottom surfaces of body 12 in FIG. 2) opposing each other in a direction by which the first and second internal electrodes are laminated (seen in FIG. 2), third and fourth surfaces (left and right surfaces of body 12 in FIG. 2) connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces (lower, rightward surface of 12 in FIG. 1 and 
a moisture-proof layer (20 - FIG. 2; [0028]) disposed on at least one surface of any one of the first, second, fifth or sixth surface (seen in FIGs. 1-3) and comprising a rare-earth oxide (described in [0030] and Table 1);
a first external electrode (leftward 18 in FIG. 2; [0027]) disposed on the third surface and connected to the first internal electrodes (seen in FIG. 2); and
a second external electrode (rightward 18 in FIG. 2; [0027]) disposed on the fourth surface and connected to the second internal electrodes (seen in FIG. 2).
Regarding the recitation of “a moisture-proof layer”, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the moisture-proof layer being moisture-proof, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary. Shimada '737 discloses the same materials (see [0030], noting oxygen and R representing rare-earth elements) as described in Applicant’s specification (see [0058] & [0059], noting the moisture-proof layer containing a rare-earth oxide).
Furthermore, Azimi discloses (in lines 5-8 of bolded paragraph on page 1) that a class of ceramics comprising the entire lanthanide oxide series (i.e. rare earth oxides) is intrinsically hydrophobic (i.e. water-proof), and thus the characteristic of the moisture-proof layer being moisture-proof, among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. See MPEP 2131.01(III).

In regards to claim 15, Shimada '737 further discloses, wherein among the dielectric layers and the moisture-proof layer, the rare-earth oxide is contained only in the moisture-proof layer (see [0025] and [0030], noting the rare-earth oxide being contained in the layer 20 and not in the dielectric layer 14).

Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okajima ‘185 in view of Ikeda et al. (US 20160172108 and hereinafter Ikeda ‘108).
In regards to claim 11, Okajima ‘185 further discloses the first and second electrode layers comprising a conductive metal ([0060]). Okajima ‘185 fails to disclose the first and second electrode layers comprising a glass.
Ikeda ‘108 discloses the first and second electrode layers (22a & 22b – FIG. 2; [0043]) comprising a glass (described in [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Okajima ‘185 such that the first and second electrode layers comprise a glass, as taught by Ikeda ‘108, in order to enhance the adhesive strength between the electrode layers and the body ([0061]).

In regards to claim 12, Okajima ‘185 fails to disclose the first and second conductive resin layers comprising a conductive metal and resin.
Ikeda ‘108 discloses the first and second conductive resin layers (24a & 24b – FIG. 2; [0043]) comprising a conductive metal ([0052]) and resin ([0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Okajima ‘185 such that the first and second conductive resin layers comprise a conductive metal and resin, as taught by Ikeda ‘108, in order to relax stress applied to the external electrodes and to secure electric connection ([0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20190131076 – FIGs. 22-25 and [0101]
US 20180261389 – FIGs. 3 & 4A
US 20180240592 – FIGs. 4A, 4B, 5A, & 5B and [0026] & [0047]
	JP 2010050263 – [0020] of translation and FIG. 3 
	US 10672559 – FIGs. 2-4 and Column 6, Lines 23-26
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL M. DUBUISSON/Examiner, Art Unit 2848                                                                                                                                                                                                        
/David M Sinclair/Primary Examiner, Art Unit 2848